Citation Nr: 1511485	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected acquired psychiatric conditions, to include Posttraumatic Stress Disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1988 to November 2010.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for an adjustment disorder, and assigned a 30 percent rating effective from the inception of the claim. 

In February 2013, the RO issued a Decision Review Officer's (DRO) rating decision and Supplemental Statement of the Case (SSOC) that changed the Veteran's service-connected condition from adjustment disorder to PTSD. The Veteran's disability rating remained at 30 percent. The Veteran's claim was subsequently transferred to the RO in Waco, Texas. The claim is now before the Board for appellate review. 

The Veteran was scheduled for a travel Board hearing before a Veterans Law Judge (VLJ) on July 24, 2013, at the RO in Waco, Texas. The Veteran, however, failed to show for that hearing without providing good cause for her absence. The Board, therefore, will proceed with its review of the claim. See 38 C.F.R. § 20.704 (2013).    

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The evidence of record shows that the Veteran's acquired psychiatric conditions, to include PTSD, have been productive of occupational and social impairments with only occasional decreases in work efficiency, due to such symptoms as depression, sleep disturbance with nightmares, anxiety, panic attacks, irritability and hypervigilance.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for acquired psychiatric conditions, to include PTSD and depression, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411(DC) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Increased Ratings - In General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Acquired Psychiatric Conditions

The Veteran contends that her psychiatric conditions are more severe than her current disability rating of 30 percent. However, the evidence of record reveals that the Veteran's current manifestation of all her acquired psychiatric conditions, to include PTSD and depression, are better approximated by the criteria for a 30 percent disability rating. Therefore, the Board finds that the preponderance of the evidence is against the finding that an increased rating in excess of 30 percent is warranted, and the claim must be denied.

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411. The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The newer DSM-V has now been officially released. However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV. The regulation legally requires the Board to consider this earlier version of the DSM until such time as the regulation is changed. There is a regulation change in the works that would change the regulation to reference "the current version of the DSM." But it is unclear when that proposed change will be published. Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) essentially agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of the new fiscal year. It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that one may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, GAF scores must be weighed alongside all additional relevant evidence. See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit has explained that 'symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Considering all the relevant medical evidence, VA treatment records, and the Veteran's lay statements concerning her symptoms, the evidence of record indicates that the current severity level of the Veteran's PTSD does not warrant a rating in excess of 30 percent. See 38 C.F.R. § 4.130, DC 4911. Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). Given the evidentiary presentation before it, the Board does not find it possible to distinguish the symptoms from the Veteran's psychiatric disabilities, as described in the evidence of record. Accordingly, the Board has considered all of the pertinent symptoms described in the treatment records in evaluating the Veteran's service-connected PTSD.  The evidence shows that the Veteran's PTSD causes only occasional occupational and social impairment, with only intermittent decrease in efficiencies, and chronic symptoms such as depression, anxiety, hypervigilance, sleep disturbance, and panic attacks. Therefore, even resolving all reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence is against the finding that her symptoms warrant a 50 percent disability rating, and the Veteran's claim must be denied. Id; Gilbert, 1 Vet. App. 49.

Noting the most salient and relevant evidence of record, the Veteran has been treated for various acquired psychiatric conditions since her military service. The claims file contains not only two VA psychiatric examinations, but also voluminous contemporaneous VA mental health treatment records since the Veteran's separation from active service in 2010. The Board will discuss these in turn. 

The Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination in September 2010. During this examination, the Veteran stated that she was somewhat hypervigilant and "jumpy" around other people. The examiner noted the Veteran suffered from flashbacks and sleep disturbance. However, despite these symptoms, the examiner noted that the Veteran's then diagnosed adjustment disorder, and associated symptoms, only created transient or mild decreases in work efficiencies, with no mention of any chronic effect on the Veteran's social functions. 

Indeed, the 2010 examiner noted that the Veteran herself admitted that she was actually doing well both occupationally and socially. Despite her symptoms, the 2010 examination report shows that the Veteran was well groomed, appropriately behaved, responsive and cooperative, with good impulse control, no episode of violence, and good personal hygiene. The examiner determined the Veteran had no memory issue, suffered no panic attacks or hallucinations, and reported no suicidal or homicidal ideations. The examiner specifically noted that the Veteran's symptoms did not seem to significantly interfere with her life, and that the Veteran continues to socialize and become involved in numerous activities and reported no impairments. The examiner gave the Veteran a GAF score of 65.  

The Board finds that the characterization of the Veteran's symptoms in the September 2010 VA examination is generally reflected in the contemporaneous VA treatment records for the Veteran since that time. The Veteran has been receiving treatment for her psychiatric condition since her separation from active service. A review of those VA treatment records from 2010 to 2013, reveal a largely constant disability picture regarding the Veteran's psychiatric condition. 

Specifically, screenings and examinations from this period show that the Veteran suffered from much of the same symptoms, these symptoms include: depression; sleep disturbance with nightmares; hypervigilance; and anxiety. However, these contemporaneous mental treatment records reveal no instance of suicidal or homicidal ideation, or any chronic impairment to the Veteran's social or occupational life. Indeed, in various records the Veteran is noted to report that she actually enjoys her work and has good supporting friends and family. See VA Treatment Records for December 2010 VA Psychiatric Screening (examiner notes the Veteran "had good friends...and close family"); March 2011 Psychiatric Consult (notes good support system from friend and family); December 2012 (the Veteran is noted reporting that she was "trying to get out there" and that the enjoyed her work); and February 2013 (the Veteran reports having some "close friends"). 

During this period, the record also reflects the Veteran participated in several PTSD support group counseling sessions in 2012. The reports from these sessions again reveal that the Veteran is motivated and participatory, with no sign or risk of suicide or homicide.  

The Veteran was afforded another VA C&P psychiatric examination for her acquired psychiatric conditions in January 2013. In this examination, the examiner provided the Veteran with an Axis I diagnosis of PTSD, under the DSM-IV criteria, and an Axis II diagnosis of depression. On examination, the examiner noted markedly similar symptoms as those identified in September 2010 that included sleep disturbance with nightmares, detachment, hypervigilance, depression and anxiety. In addition to those symptoms, the examiner also noted that the Veteran suffered from panic attacks and diminished interest in significant activities. Again, similar to the September 2010 examination report, the report identified no impairments in judgment, thinking, memory, personal hygiene, or following direction. The examiner affirmatively noted, in regards to the functional effect of the Veteran's symptoms, that the Veteran only suffered occupational and social impairment that occasionally decreased efficiency. The 2013 examiner ultimately rated the Veteran's GAF score of 60. The Board notes that this determination on the functional impact of the Veteran's psychiatric condition is closer approximated by a 30 percent rating for PTSD. 

As noted above, a 50 percent rating is assigned for occupational and social impairments with reduced reliability and productivity. Such impairments are associated with symptoms such as: flattened affect; stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Board finds that the Veteran's disability picture does not amount to the severity of the symptoms and resulting impairments outlined above for a 50 percent rating. The Board notes that there is no evidence of record that show the Veteran suffers from many of the symptoms that would warrant such a rating. While the Veteran does suffer from panic attacks, the evidence does not show she suffers from impaired judgment, thinking, or memory, difficulty of understanding complex commands, or disturbance in motivation. In both the September 2010 and January 2013 VA examinations, as noted in the discussion above, the examiners noted that the Veteran did not suffer from any such impairment on examination. 

The evidence also reveals that as a broader functional effect of her PTSD and depression, the Veteran has not been found to have difficulty establishing and maintaining effective work and social relationships, or reduced reliability and productivity. Although some screening and psychiatric consultations of record show the Veteran experience some loss of interest in social environments, the Veteran's overall disability picture appears to be the opposite. During both VA examinations, as well as throughout her mental health treatments, the Veteran has reported maintaining close family and friends around her. In fact, during the January 2013 examination, the examiner noted that the Veteran reported having a large group of friends from the military, who she frequently goes out with to movies, shopping and dining. Similarly, the Veteran has consistently reported that she has close ties with her family, and notes that she visits a close uncle frequently.    

Likewise, the Veteran has also consistently asserted that she enjoyed her job as a manager at a government contractor, which she has maintained since her separation from active service. The Board finds no evidence of extended or frequent absences or leave from work, instances of reduced reliability or productivity at work, or an overall inability to perform her duties therein. Indeed, during various psychiatric consultations, the Veteran has been noted reporting that she may actually work too much. Again, during the January 2013 examination, the Veteran is noted to have reported that she was doing well at her job, and on multiple occasions during her mental health treatments she has reported stating she enjoys her employment. Consequently, the Board finds that the preponderance of the evidence is against the finding that the Veteran's PTSD causes reduced reliability or productivity in her occupational or social life, and a 50 percent rating is not warranted. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2014). Accordingly, the severity, frequency and kind of symptoms, the Veteran's PTSD manifests are contemplated by the rating criteria. The ratings schedule contemplates the various moods and tendencies of the Veteran, as well as her ability to effectively work and maintain social relationships, and impairments, if any, to judgment and thinking. Moreover, the Court has held that the ratings schedule also contemplates symptoms not explicitly motioned therein. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). The symptoms of the Veteran's service-connected PTSD are adequately compensated in the disability rating assigned and he does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, on the facts presented here, the Board finds that the evidence of record does not establish that the Veteran's current psychiatric disabilities warrant a 50 percent rating. The evidence shows, that the Veteran's service-connected acquired psychiatric conditions do not render her unable to maintain meaningful occupational and social relationships, or have created a decrease in reliability or productivity. Therefore, for the reasons and bases discussed, the preponderance of the evidence is against a finding that the symptoms of the Veteran PTSD warrants a rating in excess of 30 percent, the benefit-of-the-doubt doctrine is therefore inapplicable, in turn meaning this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).







ORDER


Entitlement to an increased initial rating in excess of 30 percent for service-connected acquired psychiatric conditions, to include PTSD and depression, is denied. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


